Exhibit 10.37
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely be competitively harmful if publicly disclosed.
Executed Version




AMENDMENT NO. 2 TO LOAN AGREEMENT


This Amendment No. 2 to Loan Agreement (the “Amendment”) is made of this 2 day
of January, 2020 by and between the entities managed by HealthCare Royalty
Partners III, L.P., as lender (“Lender”), and ADAMAS PHARMA, LLC, a Delaware
limited liability company, as borrower (“Borrower”), and amends that certain
Loan Agreement (the “Loan Agreement”) dated as of May 11, 2017 between Lender
and Borrower. Capitalized terms and Section and Article references in the Loan
Agreement not expressly defined herein are as set forth in or references to the
Loan Agreement.


WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to extend
the date by which Borrower must obtain and maintain arrangements in respect of
back-up qualified, FDA-approved manufacturer for the supply of the active
pharmaceutical ingredient for ADS-5102 imposed by Section 8.15 of the Loan
Agreement [(the “Secondary API Supplier Requirements”)];


NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:


1.Amendment. Section 8.15 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:


On the Closing Date, Borrower shall have sufficient inventory of active
pharmaceutical ingredient for ADS-5102 to support reasonably anticipated
requirements for such active pharmaceutical ingredient through [*]. Not later
than December 31, 2020, Borrower shall have entered into an agreement with each
of a primary and a back-up FDA-approved manufacturer for the supply of active
pharmaceutical ingredient for ADS-5102, which in the case of the backup
manufacturer with the commitment to supply active pharmaceutical ingredient for
ADS-5102 not later than [*], and shall maintain such arrangements with such
manufacturer, or replacement thereof, so long as any Obligations are outstanding
to the Lender.


2.Waiver. Lender hereby waives any prior non-compliance by Borrower with the
Secondary API Supplier Requirements (and any Defaults arising as a result
thereof).


3.Miscellaneous.


Except as expressly amended herein, the Loan Agreement remains in full force and
effect and the provisions of Article XII are hereby incorporated by reference.


[SIGNATURE PAGE FOLLOW]






--------------------------------------------------------------------------------



Executed Version




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.



HEALTHCARE ROYALTY PARTNERS III, L.P.,   as LenderBy:HealthCare Royalty GP III,
LLC,its general partnerBy:/s/ Clarke B. FutchName: Clarke B. FutchTitle:
Founding Managing PartnerADAMAS PHARMA, LLC,   as BorrowerBy:Adamas
Pharmaceuticals, Inc., its managerBy:/s/ Neil F. McFarlaneName: Neil F.
McFarlaneTitle: Chief Executive Officer







213451326 v1

